Appeal from a judgment of the Monroe County Court (Elma A. Bellini, J.), rendered April 6, 2006. The judgment convicted defendant, upon a jury verdict, of criminal contempt in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon a jury verdict of criminal contempt in the first degree (Penal Law § 215.51 [c]), defendant contends that County Court erred in denying his request to proceed pro se. We reject that contention, inasmuch as the record establishes that defendant’s request was not unequivocal (see People v Bolden, 12 AD3d 1073 [2004], lv denied 4 NY3d 761 [2005]; see generally People v McIntyre, 36 NY2d 10, 17 [1974]). We further reject the contention of defendant that he was denied effective assistance of counsel (see generally People v Baldi, 54 NY2d 137, 147 [1981]). Present—Scudder, P.J., Martoche, Peradotto, Garni and Gorski, JJ.